



EXHIBIT 10.11


Grantee:        
Shares:          
MATRIX SERVICE COMPANY
AWARD AGREEMENT


August __, 201_10






«Grantee»
«Address1»
«Address2»
«City», «State» «PostalCode»


Dear «FirstName»:


1.    Award. The awards set forth in this Award Agreement (the "Award
Agreement") are subject to your acceptance of and agreement to all of the
applicable terms, conditions, and restrictions described in the 2016 Stock and
Incentive Compensation Plan (the "Plan"), of Matrix Service Company, a Delaware
corporation (the "Company") a copy of which is on file with, and may be obtained
from, the Secretary of the Company, and to your acceptance of and agreement to
the further terms, conditions, and restrictions described in this Award
Agreement. To the extent that any provision of this Award Agreement conflicts
with the expressly applicable terms of the Plan, it is hereby acknowledged and
agreed that those terms of the Plan shall control and, if necessary, the
applicable provisions of this Award Agreement shall be hereby deemed amended so
as to carry out the purpose and intent of the Plan.


2.    Restricted Stock Units and Cash-Based Long-Term Incentive Award.


(a)    Restricted Stock Units and Performance Units Awards. The Company hereby
grants to you an aggregate of up to «Shares» restricted stock units
(individually, an "RSU," and collectively, "RSUs") as more specifically set
forth in Section 2(f). Each RSU entitles you to receive one share of common
stock, par value $.01 per share, of the Company (the "Shares") at such time as
the restrictions described in Section 2(e)(ii) lapse as described in Section
2(f)(i). In addition, the Company hereby grants to you an aggregate of up to
«Shares» performance units (individually, a "Performance Unit," and
collectively, "Performance Units"). Each Performance Unit entitles you to
receive up to two Shares at such time as the restrictions described in Section
2(e)(ii) lapse as described in Section 2(f)(ii).


(b)    Form of Restricted Stock; Possession of Certificates. The Company shall
issue the Shares you become entitled to receive hereunder by book-entry
registration or by issuance of a certificate or certificates for the Shares in
your name as soon as practicable after the restrictions in Section 2(e)(ii)
lapse as described in Section 2(f). In the event the Company issues a
certificate or certificates for the Shares, such certificates shall be subject
to such stop transfer orders and other restrictions as the committee of the
Board of Directors that administers the Plan may deem necessary or advisable
under the Plan and rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange upon which such Shares are then
listed, and any applicable foreign, federal or state securities laws.





--------------------------------------------------------------------------------







(c)    Stockholder Rights Prior to Issuance of Shares. Neither you nor any of
your beneficiaries shall be deemed to have any voting rights, rights to receive
dividends or other rights as a stockholder of the Company with respect to any
Shares covered by the RSUs or the Performance Units until the date of book-entry
registration or issuance by the Company of a certificate to you for such Shares.


(d)    Cash-Based Long-Term Incentive Award. In addition to the RSUs and
Performance Units, the Company hereby grants to you a cash-based long-term
incentive award, hereinafter referred to as the "Performance Cash Award." The
minimum award is zero, the target award is $[[ ]] (the "Target Award") and the
maximum award is $[[ ]] (the "Maximum Award"). The amount that will be paid in
respect of the Performance Cash Award will be determined based on the Company's
Return on Invested Capital ("ROIC"), as otherwise set forth herein and more
fully described below. This Performance Cash Award entitles you to receive up to
the Maximum Award at such time as the restrictions described in Section 2(e)
lapse as described in Section 2(f) if the Maximum Performance Goal (as defined
below) for ROIC established by the Committee is achieved.


(e)    Restrictions.


(i)    Your ownership of the RSUs and Performance Units and your right to
receive the Performance Cash Award shall be subject to the restrictions set
forth in subsection (ii) of this Section 2(e) until such restrictions lapse
pursuant to the terms of Section 2(f).


(ii)    The restrictions referred to in subsection (i) of this Section 2(e) are
as follows:


(A)    At the time of your termination of employment with the Company or an
Affiliate, other than a termination of employment that occurs as a result of an
event described in any of Subsections (iv) through (vii) of Section 2(f), you
shall forfeit the RSUs, Performance Units and the Performance Cash Award to the
Company and all of your rights thereto shall terminate without any payment of
consideration by the Company.


(B)    You may not sell, assign, transfer or otherwise dispose of any RSUs or
Performance Units, any portion of the Performance Cash Award or any rights under
the RSUs, Performance Units or Performance Cash Award. No RSU, Performance Unit
or Performance Cash Award and no rights under any such RSU, Performance Unit or
Performance Cash Award may be pledged, alienated, attached or otherwise
encumbered, other than by will or the laws of descent and distribution. If you
or anyone claiming under or through you attempts to violate this Section
2(e)(ii)(B), such attempted violation shall be null and void and without effect,
and all of the Company's obligations hereunder shall terminate.


(f)    Lapse of Restrictions.


(i)    The restrictions described in Section 2(e)(ii) shall lapse with respect
to the RSUs in four equal installments of 25 percent each on each of the first,
second, third and fourth anniversaries of the date of this Award Agreement, such
that the restrictions set forth in Section 2(e)(ii) shall have lapsed with
respect to 100 percent of the RSUs on the fourth anniversary of the date of this
Award Agreement.







--------------------------------------------------------------------------------





(ii)    The restrictions described in Section 2(e)(ii) shall lapse with respect
to the Performance Units on the third anniversary of the date of this Award
Agreement (the "Measurement Date"), but only if and to the extent the Committee
certifies in writing that the "Shareholder Return Goals" set forth in this
subsection (ii) are met. The Shareholder Return Goals are as follows:






Shareholder
Return Goal




Total
Shareholder Return
Percentage of Performance Units for Which
Conditions are Satisfied
 
 
 
Threshold Total Shareholder Return Goal
____ percentile of Peer Group
__%
Above Threshold Total Shareholder Return Goal
____ percentile of Peer Group
__%
Target Total Shareholder Return Goal




Above Target Total Shareholder Return Goal


Maximum Total Shareholder Return Goal


____ percentile of Peer Group






____ percentile of Peer Group






____ percentile of Peer Group






___%








___%






___%







The Committee shall certify on a nondiscretionary basis whether and the extent
to which the Shareholder Return Goals have been met on or before the date on
which the Company is required to make a book-entry registration or issue a
certificate for Shares relating to the achievement of Shareholder Return Goals
as set forth in Section 2(f)(viii). In the event the Committee certifies that
the Threshold Total Shareholder Return Goal has not been met, then all of the
Performance Units will be forfeited to the Company. In the event the Committee
certifies that the Company has achieved the Maximum Total Shareholder Return
Goal, the conditions shall be deemed to have been satisfied and the restrictions
on a number of Performance Units equal to all of the Performance Units
multiplied by two shall be removed as of the Measurement Date. In the event the
Committee certifies that the Company has achieved a Total Shareholder Return
that is between any of the Total Shareholder Return Goals set forth above, then
the conditions with respect to the Performance Units shall be deemed to have
been met for the number of Performance Units determined by linear interpolation
between such Shareholder Return Goals and the restrictions on such Performance
Units shall be removed as of the Measurement Date and the remainder of the
Performance Units will be forfeited to the Company. The Committee has the final
authority to determine on a nondiscretionary basis whether the Shareholder
Return Goals have been met and to what extent. Notwithstanding the foregoing or
any other provision of this Award Agreement to the contrary, in the event that
the Committee certifies that the Company has achieved a Total Shareholder Return
which is above the ____ percentile of the Peer Group but the Total Shareholder
Return of the Company is less than zero, then the conditions with respect to the





--------------------------------------------------------------------------------





Performance Units shall be deemed to have been satisfied and the restrictions on
a number of Performance Units equal to the Above Target Total Shareholder Return
Goal shall be removed as of the Measurement Date and the remainder of the
Performance Units will be forfeited to the Company.
For purposes of measuring the Shareholder Return Goals with respect to the
Company and each of the companies in the Peer Group: "Total Shareholder Return"
shall mean the total shareholder return calculated by subtracting 1 from the
following fraction:
Numerator: Ending Stock Value
Denominator: Beginning Stock Value
"Beginning Stock Value" shall mean, with respect to the Company and each of the
companies in the Peer Group, $100, invested in common stock at the average
closing stock price of such company for each of the trading days in the period
covering April, May and June of ____; "Ending Stock Value" shall mean, with
respect to the Company and each of the companies in the Peer Group, the average
closing stock price of such company of one share of common stock for each of the
trading days in the period covering April, May and June of ____ multiplied by
the sum of the number of shares represented by the Beginning Stock Value initial
$100 investment plus such additional shares resulting from all dividends paid on
common stock during the three-year measurement period being treated as though
they are reinvested on the applicable ex-dividend dates at the applicable
closing prices on such dates; and "Peer Group" shall mean ________. The
Company's ranking relative to members of the Peer Group will be determined by
listing the Company and members of the Peer Group from highest to lowest Total
Shareholder Return achieved by the respective company and counting down from the
company with the highest Total Shareholder Return to the Company's position
within such list. In all events, the Total Shareholder Return of any member of
the Peer Group shall be adjusted to give effect to any stock dividends, stock
splits, reverse stock splits and similar transactions. If a company or companies
in the Peer Group files for bankruptcy at any time prior to _________ (the
"Performance Period Termination Date"), then such company or companies shall
have the lowest ranking in the Peer Group. If the common stock of a company or
companies in the Peer Group ceases to trade on a national securities exchange as
a result of a going private transaction or other acquisition at any time prior
to the Performance Period Termination Date, then such company or companies shall
be removed from the Peer Group.
(iii)    The restrictions described in Section 2(e)(ii) shall lapse with respect
to the Performance Cash Award on the second anniversary of the date of this
Award Agreement (the "ROIC Measurement Date"), but only if and to the extent the
Committee certifies in writing that the ROIC Performance Goals set forth in this
subsection (iii) are met. The ROIC Performance Goals are as follows:





--------------------------------------------------------------------------------





ROIC Level
Average ROIC


Percentage of Performance Cash Award for Which
Conditions are Satisfied
 
 
 
 
 
Threshold ROIC Goal
__%
___%
 
 
 
 
Target ROIC Goal
 
__%
___%
Maximum ROIC Goal
 
__%
___%

The Committee shall certify on a nondiscretionary basis whether and the extent
to which the ROIC Performance Goals have been met on or before the date on which
the Company is required to issue you a check in redemption of your Performance
Cash Award as set forth in Section 2(f)(viii). In the event the Committee
certifies that the Threshold ROIC Performance Goal has not been met, then all of
the Performance Cash Award will be forfeited to the Company. In the event the
Committee certifies that the Maximum ROIC Goal has been met, the conditions
shall be deemed to have been met for a Performance Cash Award equal to ___% of
the Target Performance Cash Award. In the event the Committee certifies that the
Company has achieved an ROIC that is between the Threshold ROIC Performance Goal
and the Target ROIC Performance Goal or between the Target ROIC Performance Goal
and the Maximum ROIC Performance Goal set forth above, then the conditions with
respect to the Performance Cash Award shall be deemed to have been met for a
percentage of the Performance Cash Award determined by linear interpolation
between such ROIC Performance Goals and the restrictions on such Performance
Cash Award shall be removed as of the ROIC Measurement Date and the remainder of
the Performance Cash Award will be forfeited. The Committee has the final
authority to determine on a nondiscretionary basis whether the ROIC Performance
Goals have been met and to what extent.
For purposes of measuring the ROIC Performance Goals, "Average ROIC" shall mean
average ROIC for fiscal ____ and fiscal ____. ROIC will be calculated quarterly
as follows and Average ROIC for the full fiscal year shall represent the average
of the four quarterly calculations:
Fiscal ____ ROIC:
Numerator: Fiscal ____ operating Income x (1 - Tax Rate)
Denominator: Fiscal ____ average quarterly invested capital. The quarterly
invested capital is calculated as follows: (prior quarter-end Total Assets +
current quarter-end Total Assets/2) - (prior quarter-end Current Liabilities +
current quarter-end Current liabilities/2) - (prior quarter-end Cash + current
quarter-end Cash/2)
Fiscal ____ ROIC:
Numerator: Fiscal ____ operating Income x (1 - Tax Rate)







--------------------------------------------------------------------------------





Denominator: Fiscal ____ average quarterly invested capital. The quarterly
invested capital is calculated as follows: (prior quarter-end Total Assets +
current quarter-end Total Assets/2) - (prior quarter-end Current Liabilities +
current quarter-end Current liabilities/2) - (prior quarter-end Cash + current
quarter-end Cash/2)
Average ROIC is then calculated as follows: (Fiscal ____ ROIC + Fiscal ____
ROIC)/2
The foregoing calculation shall exclude the effect of any acquisitions in the
fiscal year of the acquisition which may occur on or before the ROIC Measurement
Date regardless of whether such acquisition takes the form of a merger,
consolidation, asset purchase or stock purchase.
(iv)    Notwithstanding the provisions of subsections (i), (ii) and (iii) of
this Section 2(f), the restrictions described in Section 2(e)(ii) shall lapse
with respect to the RSUs, the Performance Units and the Performance Cash Award
(as if each of the Target Total Shareholder Return Goal and Target Performance
Cash Award had been met) upon the occurrence of any of the following events:
(1)    Your death or "Disability"; or
(2)    A Change of Control of the Company.
The term "Disability" shall mean your inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death, or which has lasted or can
be expected to last for a continuous period of not less than 12 months. For
purposes of this Section 2(f)(iv), the Target Performance Goal shall be deemed
to have been met on the date the restrictions lapse by reason of the occurrence
prior to the Measurement Date or ROIC Measurement Date of any of the foregoing
events, so that the conditions on issuance of 100 percent of the Performance
Units and the Target Performance Cash Award shall be deemed satisfied on the
date of such event.
(v)    Notwithstanding the provisions of subsection (i) of this Section 2(f),
upon the occurrence of your "Retirement," the restrictions described in Section
2(e)(ii) automatically and with no exercise of discretion of the Committee shall
lapse with respect to all of your remaining RSUs and be settled upon the
earliest to occur of (A) the normal lapsing schedule set forth in Section
2(f)(i) hereof, (B) your death and (C) a Change of Control. Notwithstanding any
other provision of this subsection (v), in the event that you Retire within one
year of the date of this Award Agreement, the restrictions will not lapse on any
portion of the RSUs represented by this Award Agreement and all such remaining
RSUs shall immediately be forfeited.
The term "Retirement" or "Retire" shall mean your voluntary "Separation from
Service" (as defined in Code Section 409A), on or after the date (A) on which
you attain age 65 or (B) on which you attain age 60 and have completed at least
ten years of continuous service as an employee of the Company or an Affiliate.
(vi)    Notwithstanding the provisions of subsection (ii) of this Section 2(f),
in the event that you Retire prior to the Measurement Date and the Committee
subsequently determines and certifies that the Company has achieved a
Shareholder Return Goal at a level at or above the Threshold Shareholder Return
Goal, the restrictions described in Section 2(e)(ii) shall lapse with respect to
a pro rata number of Performance Units equal to the total number of Performance
Units for which the restrictions would have lapsed on the Measurement Date





--------------------------------------------------------------------------------





under Subsection (ii) of this Section 2(f) if you had not Retired prior to the
Measurement Date, multiplied by a fraction, the numerator of which is equal to
the number of full and partial months elapsed from the date of the Award to the
date of your Retirement, and the denominator of which is 36.
(vii)    Notwithstanding the provisions of subsection (iii) of this Section
2(f), in the event that you Retire prior to the ROIC Measurement Date and the
Committee subsequently determines and certifies that the Company has achieved an
ROIC Goal at a level at or above the Threshold ROIC Goal, the restrictions
described in Section 2(e)(ii) shall lapse with respect to a pro rata portion of
the Performance Cash Award equal to the total dollar amount for which the
restrictions would have lapsed on the ROIC Measurement Date under Subsection
(iii) of this Section 2(f) if you had not Retired prior to the ROIC Measurement
Date, multiplied by a fraction, the numerator of which is equal to the number of
full and partial months elapsed from the date of the Award to the date of your
Retirement, and the denominator of which is 24.
(viii)    On the date of the lapse of the restrictions in accordance with this
Section 2(f), or in any event, no later than the earlier of ninety (90) days
after such date or two and one half months following the end of the calendar
year in which the restrictions lapsed in accordance with Section 2(f), the
Company will make a book-entry registration or will issue you a certificate as
provided in Section 2(c) of this Award Agreement for the Shares covered by such
RSUs and Performance Units in redemption of such RSUs and Performance Units and
will pay you by check in redemption of the Performance Cash Award.
3.    Agreement with Respect to Taxes; Share Withholding. You agree that (1) you
will pay to the Company or an Affiliate, as the case may be, in cash, or make
arrangements satisfactory to the Company or such Affiliate regarding the payment
of any taxes of any kind required by law to be withheld by the Company or any of
its Affiliates with respect to the Performance Cash Award, the RSUs, the
Performance Units and/or the Shares and (2) the Company or any of its Affiliates
shall, to the extent permitted by law, have the right to deduct from any
payments of any kind otherwise due to you any taxes of any kind required by law
to be withheld with respect to the Performance Cash Award, the RSUs, the
Performance Units and the Shares.
4.    Adjustment of Shares. The number of Shares subject to the RSUs and
Performance Units awarded to you under this Award Agreement may be adjusted as
provided in the Plan.
5.    Agreement With Respect to Securities Matters. You agree that you will not
sell or otherwise transfer any Shares received pursuant to this Award Agreement
except pursuant to an effective registration statement under the U.S. Securities
Act of 1933, as amended, or pursuant to an applicable exemption from such
registration. Unless a registration statement relating to the Shares issuable
upon the lapse of the restrictions on the RSUs and Performance Units pursuant to
this Award Agreement is in effect at the time of issuance of such Shares, the
certificate(s) for the Shares shall contain the following legend:
The securities evidenced by this certificate have not been registered under the
Securities Act of 1933 or any other securities laws. These securities have been
acquired for investment and may not be sold or transferred for value in the
absence of an effective registration of them under the U.S. Securities Act of
1933 and any other applicable securities laws, or receipt by the Company of an
opinion of counsel or other evidence acceptable to the Company that such
registration is not required under such acts.







--------------------------------------------------------------------------------





6.    Forfeiture and Clawback.
(a)You agree that in the event you violate the confidentiality, non-competition,
non-solicitation or non-disparagement provisions of any agreement between you
and the Company or any Affiliate, or any plan of the Company or any Affiliate in
which you participate, including without limitation, the non-solicitation
provisions of Section 7 below, you will forfeit in their entirety the
Performance Cash Award, the RSUs and the Performance Units, and all of your
rights thereto shall terminate without any payment of consideration by the
Company.
(b)Notwithstanding any other provision of the Plan or this Award Agreement to
the contrary, you acknowledge that any incentive-based compensation paid to you
hereunder may be subject to recovery by the Company under any clawback policy
which the Company may adopt from time to time, including without limitation the
Company's existing policy and any policy which the Company may be required to
adopt under Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the rules and regulations of the U.S. Securities and Exchange
Commission thereunder or the requirements of any national securities exchange on
which the Company's common stock may be listed. You agree to promptly return any
such incentive-based compensation which the Company determines it is required to
recover from you under any such clawback policy.
7.    Non-Solicitation.
(a)    Non-Solicitation of Employees. During the period beginning on the date of
this Award Agreement and ending on the second anniversary of the date of your
termination of employment with the Company or an Affiliate, regardless of the
reason for your termination of employment, you shall not, directly, or
indirectly by assisting others: (i) cause or attempt to cause or encourage any
employee of the Company or an Affiliate to terminate his or her relationship
with the Company or an Affiliate or (ii) solicit the employment or engagement as
a consultant or adviser, of any employee of the Company or an Affiliate or any
former employee of the Company or an Affiliate who left the employ of the
Company or Affiliate within two years following your termination of employment
with the Company or an Affiliate.
(b)    Reasonableness of Restriction. You agree and acknowledge that the above
non-solicitation covenant is reasonable in the scope of activities restricted,
the geographic area covered by the restriction and the duration of the
restriction, and is necessary in that it protects the legitimate business
interests of the Company and its Affiliates in its confidential information, its
proprietary work, and its relationships with its employees, customers, suppliers
and agents and that it does not unreasonably impair your ability to earn a
livelihood or to support your dependants.
(c)    Irreparable Harm; Injunctive Relief. You agree and acknowledge that a
violation by you of the non-solicitation covenant contained herein will result
in immediate and irreparable harm to the Company for which there is no adequate
remedy at law. You hereby agree that the Company will be entitled, in addition
to any remedies it might have under this Award Agreement or at law, to
injunctive and other equitable relief to prevent or curtail any threatened or
actual breach of this Award Agreement by you, without the posting of bond or
other security.
(d)    Extension of Covenant. During any breach of the non-solicitation
provisions of this Award Agreement, the period of restraint set forth herein
shall be automatically tolled and suspended for the amount of time that the
violation continues.







--------------------------------------------------------------------------------





(e)    Survival of Covenants. Your obligations pursuant to this Section 7 shall
survive the termination of this Award Agreement and the termination of your
employment with the Company or an Affiliate.
(f)    Attorneys' Fees. You agree to pay the Company any attorneys' fees and
costs which the Company incurs in enforcing, to any extent, the provisions of
this Section 7, whether or not litigation is actually commenced, and including
any appeal.
8.    Compliance with 409A. The Company intends that this Award Agreement and
the Plan either (a) comply with Section 409A and guidance thereunder or (b) be
excepted from the provisions of Section 409A. Accordingly, the Company reserves
the right and you agree that the Company shall have the right, without your
consent and without prior notice to you, to amend either or both this Award
Agreement and the Plan to cause this Award Agreement and the Plan to be so
compliant or so excepted and to take such other actions under the Plan and this
Award Agreement to achieve such compliance or exception.
9.    Certain Definitions. Capitalized terms used in this Award Agreement and
not otherwise defined herein shall have the respective meanings provided in the
Plan.
10.    Designation of Beneficiary. Your beneficiary for receipt of any payment
made under this Award Agreement in the event of your death shall be the
person(s) designated as your beneficiary(ies) on a form prescribed by the
Company. If no beneficiary is designated, upon your death, payment shall be made
to your estate.


[Signature Page to Follow]







--------------------------------------------------------------------------------





If you accept this Award Agreement and agree to the foregoing terms and
conditions, please so confirm by signing and returning the duplicate copy of
this Award Agreement enclosed for that purpose.


MATRIX SERVICE COMPANY






By:                 
Name:                 
Title:


The foregoing Award Agreement is accepted by me as of ______________________,
and I hereby agree to the terms, conditions, and restrictions set forth above
and in the Plan.






                            
«Grantee»







